 RIDGLEY MANUFACTURING CO.83RidgelyManufacturing CompanyandAmalgamatedClothingWorkersof America,AFL-CIO, Case26-CA-4169November 8, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSAct. Respondent, in its answer, denies the commission ofthe alleged unfair labor practices.The case was tried in Tiptonville, Tennessee, on October24 and 25, 1972, and adjourned for the purpose of enablingtheGeneral Counsel to seek and secure enforcementagainst Respondent in the United States District Court of asubpena. Thereafter, compliance with the subpena havingbeen ordered by the aforesaid court, the instant trial wasresumed and concluded at Dyersburg, Tennessee, onFebruary 27 and 28, 1973.On May 29, 1973, Administrative Law JudgeRamey Donovan issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,and General Counsel -filed a brief in answer toRespondent's exceptions and in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The 'Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as . amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Ridgely Manufactur-ingCompany,Ridgely,Tennessee, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.1In addition to the evidence relied on bythe Administrative Law Judgeto support the finding thatRespondent violated Sec. 8(a)(3) and (1) of theAct by terminatingMarcene Fussell, the recordreveals that,on the nextworkday following the election, SupervisorChapman approached her andstated that "if you makeone little mistake you are gone rDECISIONRAMEY DoNovAN, Administrative Law Judge: TheAmalgamated Clothing Workers of America, AFL-CIO,herein the Union, filed a chargeand anamended chargeagainst RidgelyManufacturingCompany,Respondent, onNovember 18 and December 28, 1971.A complaint issuedon January 7, 1972, allegingillegal threats and interroga-tion and the discharge and failureto reinstate six namedemployees, all in violation of Section8(a)(l) and(3) of the1Mrs. Roseman is also an attorney by profession.2Hickman Garment Company,172 NLRB 1168, enforced 408 F.2d 379(C A 6, 1969) (threatening and discharging or refusing employment toemployees because of union activity);RidgelyManufacturing Company,Case 26-CA-3143, Trial Examiner (now Administrative Law Judge)Decision,November 26, 1968;Hickman Garment Company,184 NLRB64 (discharge and threats in order to defeat union during an electioncampaign),Hickman Garment Company,184 NLRB 888(threateningFINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent, at all times material, is a corporationengaged in the manufacture of wearing apparel at itsRidgely, Tennessee, plant. In a representative 12-monthperiod,Respondent, in the course of its business, pur-chased and received at its Ridgely, Tennessee, plant,materials and supplies valued in excess of $50,000 directlyfrom points located outside Tennessee. In the same period,Respondent sold and shipped products valued in excess of$50,000 directly to points outside Tennessee.Respondent is an employer engaged in commerce withinthe meaning of the Act.The Union is a labor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESBackground and ProcedureNettieRoseman is vice president and the corporatesecretary of Respondent and she has been plant superin-tendent for 14 years. She is the chief operating official ofRespondent and handles the, general running of the plant;plantpolicies;financialmatters;and relationswithcustomers.At a distance estimated to be about 35 miles from theRidgely plant, there is another plant known as HickmanGarment Company. Phillip and Nettie Roseman arehusband and wifeandare the principal officers of bothRidgely and Hickman.'Both companieshave beeninvolved in litigation with the Board and both companieshave been found to have violated the Act by various actsand conduct, including threatening employees regardingtheir union activity, interrogating employees, and discharg-ing or refusingemployment to employees because of theirunion activities.2On or about October 5, 1972, the General Counsel hadserved 'subpenas on Nettie Roseman and Olen Shelton toappear aswitnessesat the commencement of the instanthearing on October 24, 1972.3 Neither witness appeared atthe hearing on October 24, 1972. Weis, who representedand interrogating employees regarding union activity); both cases enforced.437 F2d 956 (CA. 6, 1971):N L-R Bv.HickmanGarment Company, 471F.2d 611 (C.A. 6, 1972), December 18, 1972, in which the court of appealsfound the Company guilty of civil contempt of the order of the courtenforcing 184 NLRB 64, and 184 NLRB 888,supra3Shelton was plant manager from.1969 to the end of 1971 and wassupervisor of engineering at the time of the instant hearing.207 NLRB No. 17 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent in this case and who tried the case forRespondent, simply indicated at the hearing on October 24that he would recommend that the witness appear on thefollowing day.4 The hearing was then adjourned untilOctober 25, 1972.At the commencement of the hearing on October 25,counsel for the General Counsel called Nettie Roseman asa witness:MR. WEIs: Mrs. Nettie Roseman won't be availablefor a while. She is tied up in a conference and she saidwhen she could come, she would be here ... .MR. BERGER [counsel for the General Counsel]:Well, your Honor, we feel that a U.S. Governmentsubpena is very important also and Mrs. Rosemandidn't appear in response to it yesterday also and wethink this is very repulsive to the autonomy of thishearing and in respect to your Honor, for her to failtwice in a row to company with a subpena.JUDGE DoNovAN: I think so, too, but I think youought to enforce the subpena in Court. ObviouslyRespondent doesn't pay much attention to these thingsMR. BERGER: We do not want to delay the hearingagain unnecessarily, your Honor. We had it postponedfor a full day yesterday because of lion compliancewith oursubpena duces tecumandad testificandumandwe have every desire to go forward with this hearing.Witness Shelton, who did appear on October 25, was thenexamined for 120 pages in the transcript of testimony. Atthe conclusion of Shelton's testimony in the afternoon,Berger called for Mrs. Roseman as a witness. Weis statedthatRoseman was not present but was coming to thehearing. In response to a question,Weis stated thatRespondent's plant was approximately 10 minutes awayfrom the Court House where the hearing was being held inTiptonville.A short recess was taken. At its conclusion,Weis announced that Roseman was present. AlthoughWeis stated that Mrs. Roseman was vice president of theCompany, he announced that he would not allow her to becalled as a witness under Section 43(b) of the Rules of CivilProcedure for the United States District Courts .5 No claimwas made that Mrs. Roseman was not qualified to be a43(b) witness. SinceWeis persisted in his position, thehearing was adjourned to permit the General Counsel toinstitute proceedings to enforce his subpenasad testifican-dumandduces tecum.Thereafter, enforcement of the subpenas was ordered bytheUnited StatesDistrictCourt and the instant caseresumed on February 27, 1973.Before noon on February 28, 1973, the counsel for theGeneral ' Counsel, having substantially completed his casein chief, stated on the record that certain documents andrecords subpenaed from Respondent, had not yet beenproduced by Respondent, notwithstanding the order of theUnited StatesDistrictCourt enforcing the subpena.Counsel for the General Counsel referred specifically topayroll sheets or records of the employees alleged in thecomplaint to have been discriminatorily discharged. Mr.Weis then stated:Well, it's five orten minutesto twelve. If you want toadjourn until 1:00 o'clock, I'll be back at 1:00 o'clockwith them [the records referred to ]The hearing was then adjourned to 1 p.m. At the lattertime,Mr. Weis stated on the record that, despite a diligentsearch, the aforesaid records had not been found that hehad left instructions with office personnel at the plant tocontinue the search and to notify him if the search wassuccessful.Mr. Weis admitted that the payroll sheets of thealleged discriminatees were not among the documents thathe had given to the General Counsel pursuant to the courtenforced subpena. The General Counsel made an offer toprove that if the documents referred to were produced theywould show that the payroll records of Betty Cook andShawanne Cook bore the inscription or designation"permanent lay-off" and that no payroll records ofnonalleged discriminatees bore such a designation. TheGeneralCounsel stated that although he believed thepayroll sheets of three other alleged discriminatees bore thesame designation, he was not prepared to make the samedefinitive statement regarding them as he had made withrespect to the records of Betty and Shawanne Cook.I then stated, although the record incorrectly shows aninterposition of Attorney Brown at this point, thatAs I indicated in an off the record discussion, this casehas been going on at intervals since last October and Iam not disposed to keep the record open for anyfurther records, but if before the close of the hearingthis afternoon,Mr. Weis, you hear from your people orcall the plant and check it before closing time . . . andif they have them [the records] I will receive them intoevidence, but if I close this hearing today, I am notgoing to keep the record open indefinitely.Subsequently, that afternoon, Mr. Weis reported that therecords could still not be found. The hearing continuedand was closed that afternoon on February 28, 1973.By letter of April 3, 1973, Attorney Geiger for Respon-dent,writing from his office in New York, moved toreopen the record to receive the payroll sheets of thealleged discriminatees, explaining that Mr. Weis had foundthese records in "the files here" "upon returning to NewYork" and had advised opposing counsel of the fact. Theletter or motion to me, aforementioned, was accompaniedby what appear to be payroll record sheets although I havenot read them. Subsequently, the General Counsel filed inopposition to the granting of the aforesaid motion.Respondent's motion to reopen the record to receivecertain payroll records subpenaed by the General Counselishereby denied. Respondent had adequate time andopportunity to produce subpenaed documents before theclose of the hearing. The hearing was a protracted' onebecause of the necessity of securing subpena enforcementagainstRespondent in the Federal District Court. Thehearing began in October 1972 and ended on February 28,1973. It also appears that the documents, submitted by4 "Mr Weis: All I can say is that it is my understanding that these5On the first day of the hearing, counsel for the General Counsel hadwitnesses are going to be available. I don't control these witnesses, if theymade it clear that he was calling both Roseman and Shelton as Sectiondon't want to come, fine. But I would say as far as I am concerned that I am43(b) witnesses. When Shelton appeared on October 25, he was examined asgoing to recommend that they come. Now that's their privilege."43(b) witness. RIDGLEY MANUFACTURING CO.85Respondent on April 9, 1973, with its motion, have notbeen properly authenticated and no stipulation of theparties regarding authenticity has been presented.Although adequate justification exists for doing so, Ihave found it unnecessary to draw and to rely upon anyadverse inference against Respondent with respect to itsconduct relating to the aforementioned payroll records orwith respect to the contents of such records.6The Section 8(a)(1) ViolationsThe Union, had filed a petition for certification ascollective-bargaining agent in May 1971. A stipulation forcertification upon consent election was approved on June28, 1971, and an election was scheduled for August 20,1971, among the employees at the Ridgely plant. Theelection was thereafter held on the scheduled date.Leroy Cook had been employed by Respondent as acutter from July 1960 to April 1972 when he quit his job.Throughout the approximately 12 years of Cook's employ-ment, the cutting department had received two payincreases a year, one at the first of the year and one in themiddle of the year. In 1971, prior to the vacation in the firstof July,Weis had a conversation with Cook in the cuttingdepartment.?Weis said that the July raises would be 10cents.However, the employees did not receive the Julyraise in that month and Weis explained to employees thatitwas because the Union would not allow him to give theraise.Subsequently, the pay increase was granted inNovember 1971; and in January 1972, Respondentretroactively paid the employees the increase that theynormally' would have received beginning in July 1971.These actions all took place after the August 1971 election.Cook's testimony is not controverted and it was alsostipulated that, in accordance, with its custom and practicein past years, Respondent would have given a pay increasein its cutting department about July 12, 1971.. It isRespondent's position that it did not give the July payincrease because such act would have been in derogationof the National Labor Relations Act.The regular semiannual July pay raise was "an existingform of compensation, and a term and condition ofemployment regularly expected by the employees." 8Respondent therefore was obliged to continue its normalcustom and practice of granting the increase in July andthis obligation could not be legitimately affected by thefact that there was a union and an impending Boardelection in the picture. Respondent's action in departingfrom its normal practice and withholding the increase andattributing this withholding of the increase to the union6General Counsel's motion to correct the record, being unopposed, isgranted. The motion is, of course, unconnected with the matters I have beendescribing above7Weis tried the instant case on Respondent's behalf. Respondent admitsthat at all relevant times, including1971-73,Weis has been an agent ofRespondent.8General Motors Acceptance Corporation v. N.L.R B.,476 F.2d 850 (C.A.1, 1973), enforcing 196 NLRB 137-9The Gates Rubber Company,182 NLRB 95;The May Department StoresCompany, d/b/a Famous Barr Company,174 NLRB 770;Dorn's Transporta-tionCo., Inc.,168 NLRB 457. Moreover, it is more reasonable to conclude,in view of Respondent's past history of violations of the Act, that its actionin withholding the increase was not due to a good-faith concern that itpresence constitutes a violation of Section 8(a)(1) of theAct .9Billy Joe Cook, a brother of Leroy Cook, had worked forRespondent in the cutting department from April 1963 toJune 1972, when he quit. Cook testified that he was presentat several speeches to the employees given by Weis in theplant lunchroom in the June-August 1971 period. Weisspoke about union dues and initiationfees;he spoke ofplants that had closed because of the union and that manysuch plants had moved overseas where the work could bedone more cheaply. That the foregoing was not simply anabstract commentary but was mentioned as somethingrelevant toRespondent's situation and possible futureaction became clear, when Weis said, that he was not goingto work under a union contract. Weis said that the Unionwas the reason the Company was being moved andprobably would go out of business.The last-mentioned reference to possible changes in theCompany's business operations is better understood if weconsider some background evidence. Employee Jackson,who had worked for the Company for 8 years and quit inthemiddle of May 1971, testified that, in 1971, while hewas still employed, Chapman, supervisor of the cuttingdepartment, spoke to Jackson and the other men in thatdepartment. This was shortly after the Union had advisedtheCompany of the union organizing of the cuttingdepartment. Chapman advised the men that he did notknow which plant Mrs. Roseman was going to close orwhat she was going to do. Chapman also said that Mrs.Roseman would have about 100 employees at Ridgely andabout 80 at Hickman. In the context of Chapman's remarkit is apparent that the low employee complements werebeing tied into the union organizing effort.10Dons Cook, who had worked for the Company from1961 to 1966 and from 1966 to August 16, 1971, testifiedthat on August 13, 1971, a week before the election, Weisaddressed employees in the plant lunchroom. Weis saidthat he was not going to be high pressured and hethreatened to close the plant. In another speech on August16Weis mentioned union plants in the area that wereclosed or were laying off substantial numbers of employ-ees.He referred to the Hickman plant, in which the Unionhad been organizing, as having 270 employees last yearand now had slightly more than 70. The Ridgely plant,which was having the impending election, had had 450employees and, according to Weis, was now down to 170.The implication of Weis' remark was clear that the adverseemployment statistics at Hickman and Ridgely, as well asat the union plants referred to by Weis, were attributableto the presence of the Union.might violate the Act by grantingthe increasein July, butwas rather due toa desire to impress upon the employees thatitwas the union presence thatforced the withholding shortly beforethe scheduled Board election Inshort, themessage tothe employees,a fewweeks beforethe August election,was that your employer would have given you a wageincrease in Julyexcept for the fact thata union wasin thepicture.10These figures indicateda substantial reduction in the normalemployee complementsince atRidgelyRespondent had a number well inexcess of 200 employees. This is apparentin view ofthe assistant plantmanager's testimony that from March 1971 to September1971 Respondentlaid off about 200 employees at Ridgely. The Hickmancomplement in theearlierBoarddecisions,supra,184 NLRB 864, and 184 NLRB888 was,208 and 200 employees, respectively 86DECISIONSOF NATIONALLABOR RELATIONS BOARDDoris Cook and other witnesses also testified that Weistold the employees that the Union and the Company hadbeen in contract negotiations for 7 months at Hickman andhad still not come to an agreement. Quite evidently thisreference to the fruitless negotiations at Hickman wasintended to convey to the Ridgely employees the futility ofunion representation.Weis might have been on moretenable grounds in making this reference to the Hickmannegotiations if the Company had been bargaining in goodfaith at Hickman and had still not reached agreement.However, inN.LR.B. v. Hickman Garment Company,supra,the court of, appeals adjudged the Company to bein civil contempt of the court order of February 5, 1971,enforcing the Board's order, to bargain in good faith withthe Union. The Company therefore was in a compoundedillegalposition to cite its illegal bargaining conduct atHickman as an illustration to the Ridgely employees of thefutility of union representation.I find, therefore, that the complaint allegations thatRespondent, through Weis, has violated Section 8(a)(1) ofthe Act by speeches in August 1971, is amply supported bythe evidence.NeitherWeis noranyother witness ofRespondent testified regarding his speeches.Uncontroverted testimony supports complaint allega-tionsthat-Supervisor Chapman engaged in the followingcoercive conduct violative of Section 8(a)(l) of the Act.On the day of the election, August 20, 1971, Chapmanlearned that Leroy Cook was to be a union observer at theelection.He told Cook on that day, "win or lose there's nouse coming back to the cutting department because youwon't have a job here."Also on that day of the election, Chapman told Billy JoeCook that Chapman had not known that Leroy Cook wasto be a union observer. Chapman said that although Leroywas the best cutter he had, Leroy did not have a chancesince no matter what he did he would be fired.The fact that the foregoing threats were not subsequentlycarried to fruition does not exculpate the illegality of thethreats when made. It is also a fact' that cutters were askilled class of employees and experienced cutters were notreadily available or quickly replaced.At' or about the time employee Jackson told Chapmanthat he was quitting his job, in,May 1971, Chapman saidthat it did not make much difference because Mrs.Roseman had decided to keep him and put him in theshipping department and she had said "she was going toget Chuck or Billy Joe Cook and Leroy and said she hadn'tdecided yet what she was going to do with Earl Mar-kum." 11 All the foregoing persons were in the cuttingdepartment under Chapman and they had all signed unioncards. Chapman had previously asked employee Todd inthe cutting department if he had signed a union card andhad been given a negative answer. All the other employeesin the department told Chapman that they had signedcards.The day before the election, Chapman told employeeFussell and another employee in his department that heitOn cross-examination by Respondent,the witness was asked:Q.You said he [Chapman] said thatthey were gomg to get rid ofthe Cooks and keep you and transfer you into the shipping department.Is that right?A.Yeah.hoped that the Union did not get in. He interrogatedFussell as to whether she "was union or not union and I[Fussell] just said, no." Fussell actually was one of theunion observers at the election on the following day. Thedenial of prounionism or the ambiguous answer that shehad given to Chapman on the previous day, when heinterrogated her about her union sentiments, is confirmato-ry of the coercive and inhibiting effect of such interroga-tion.The TerminationsDoris Cookhad worked for Respondentas a sewingmachine operator from 1961 to 1966. In that period sheworked on several different types of operations in the plantand decided to quit when she found herself being requiredto perform five or six different jobs at thesame time. Shethenworked brieflyin 1966 at a garment plant inTiptonville.Weis and Mrs.Roseman contactedher at thattime and asked her to return to Respondent's plant. Theyassured her that she could return with her former seniorityand other benefits unimpaired although 2 ,or 3 months hadelaspedsinceshe had left Respondent's employ. Cook thenreturned to Respondentin 1966 as a sewing machineoperator. She worked, on darting hoods andalso on sewinghoodsand tunnelinghoods. Her testimony that, during herapproximately 10' years in Respondent's employ, she hadperformed 24 or 25 different operations was not contro-verted.Nor was it controverted that in 1966 she hadreturned to the plant after being solicited to do so by WeisandMrs. Roseman. Such fact, coupled with her manyyears in Respondent's employ, and the differentoperationsshe had performed, are indicativethat she wasa compe-tent, versatile, and effectivesewing machineoperator. Shehad worked on civilian garments during her 1961-66employment at Ridgely and on militarygarments in the1966-71 period.At sometime in the spring of 1971, just after the Unionhad informed the Company that it represented - theemployees in the cutting department, Cook was sitting andconversing with her brother-in-law during or at the end ofa break period in the plant. Plant Manager Shelton cameup and asked the two employees what they were talkingabout. Cook spoke up and said that they weretalkingabout the Union and that she was for the Union.On August 16, 1971, a few minutes, before quitting time,PlantManager Shelton `brought her check to Cook,together with a layoff slip. When she asked if it meant thatshe would not be called back,Shelton said"not necessari-ly" and that- she might be called back if the Companysecured a lot of work.On several occasions, in November 1971, Respondent'srepresentatives, when asked, said that the Company had nowork for Cook and others with her.Respondent, by letter of February 17, 1972, offeredemployment to Cook. However, when she learned that shewould come back as a new employee, without seniority,vacation and other rights, Cook declined. Again, by letterof January 1973, Respondent ' offered employment to RIDGLEY MANUFACTURING CO.87Cook. She ignored the offer because she had beenpromised a job by another company.Shawanne Cookwas first employed by Respondent in1963. After working for a few months, she quit and went towork in a garment plant in Tiptonville. She returned toRespondent's plant on several brief periods and thenstayed for 4 years as a sewing machine operator engaged intop stitching, hemming, and other operations at theTiptonville garment plant. In 1969 Mrs. Roseman askedCook- to return to Respondent's plant. Cook returned andworked as an operator setting pockets, top stitching, flaps,corduroy coats, and raincoats. Cook worked on bothcivilian and military garments. She made production andhad never been warned about her work.12 She continuedworking from 1969 until her termination on August 13,1971.On August 13, 1971, Plant Manager Shelton gave her herpaycheck and a termination slip. He remarked that otheremployees had also been laid off. Cook asked how long shewould be off. Shelton advised her to call the plant at somelater unspecified time. Although she did not know theirnames, Cook's uncontroverted testimony was that newemployees had been hired prior to her layoff at a timewhen Cook and others were finishing work on army jacketsin a military contract; and the new employees were beingput to work on civilian garments.Several times after her termination, Shawanne called theplant office to inquire about work and once she went to theoffice and made the same inquiry. The net response tothese attempts to secure work was that there was no hiringbeing done. The exact time of these inquiries about work isnot altogether clear but evidently they occurred betweenher termination and November 1971 since on the occasionof her visit to the plant, Cook mentioned an item in thelocal newspaper that was dated November 11, 1971. Thefront page newspaper story was to the effect that over$61,000 in Federal funds had been approved, according toSenator Howard Baker, under the Federal job opportuni-ties program, for the Company to hire and train 44 joblesspersons.The two aforementioned employees, Doris and Sha-wanne Cook, were the wives of Leroy and Billy Joe Cook,respectively. Leroy and Billy Joe were brothers. Leroy wasactive in the union movement. He talked to otheremployees about the Union, employees came to his hometo discuss union matters, and Leroy secured employeesignatures on union cards. Billy Joe was not as active as hisbrother but he did talk to others about the Union and hadsigned a union card, -a fact known by his supervisor,Chapman.Neither Leroy nor Billy Joe was terminated by Respon-dent and both quit their jobs. In the period after he quit,Leroy worked part time for Respondent 13 Both Leroy andBilly Joe worked in the cutting department with aboutthree or four other male employees. Leroy was referred toby his supervisor, Chapman, as his best cutter. Since workin the cutting department is skilled and is one of the mostimportant operations in a garment plant, this fact, togetherwith the fact that it takes a year or more to train a cutter,can well explain the continued tenure of Leroy and BillyJoe.They were both experienced cutting departmentemployees, having worked for Respondent for 12 and 9years, respectively, prior to their quitting.Relevant background regarding Respondent and Leroyand Billy Joe Cook and their wives, Doris and Shawanne,isthe following uncontroverted testimony regardingSupervisor Chapman.14On August 20, 1971, when Chapman learned that Leroywas to be a union observer in the election, he told him that,win or lose, there wasno use in comingback to the cuttingdepartment because Leroy would not have a job. Employ-ee Jacksonl5 testified that in May 1971, Chapman told himthatMrs. Roseman was going to get rid of Leroy and BillyJoe and Chapman said, "if I [Jackson] would watch, hewould get shut of [get rid of] their wives because theyworked for the Union, Billy Joe and Leroy." Billy Joetestified that in April 1971, Chapman told Leroy andhimself that if they did not have a job at Goodyear[another employer in the area] they had better get onebecause Mrs. Roseman planned to get rid of them, andtheir wives "were going to get fired."In 1971, a government contract for militarygarments onwhich Respondent had been working since about 1969 wasnearing completion. As the military work was being phasedout,new civilian work was undertaken. There werereductions in personnel during this period for lack of work.While there was evidently a net reductionin personneloverall, a picture emerges of some employees not being laidoff and some employees being laid off or terminated whilenew employees were being hired. Additionally, the ques-tion of who in management selected particular employeesfor lay off and termination and the reasons for theselection invites scrutiny -6Mrs.Roseman testified that she was not personallyinvolved in the decision as to which employees were to beterminated. In 1971, and at all other times, according toRoseman, the aforementioned decisions were made byPlantManager Shelton and Assistant PlantManagerDockery and "after they have made the decision, it comesto me [Roseman]."Shelton testified that "Mrs. Roseman did the hiring and12Making production in a garment plant means that an employeeproduces the quota of work or number of piece items specified by theemployer for a particular operation and the employee is, in effect, paid anincentive rateAn employee who does not make production, ie., who doesnot produce the specified quota, is paid an hourly rate, usually theminimum wage rate required by law.13 In this connection, Chapman had asked Leroy if he would like to bean assistant supervisor. Such a promotion might well have removed Leroyfrom any alignment with the Union or with the rank-and-file unitemployees14Chapman was not calledas a witness.He was stillemployed byRespondent at the time of thehearing.15 Jackson and Billy Joe Cook were the spreaders in the cuttingdepartment16There appears to be no realdistinction betweena permanent layoffand a termination. Respondent regarded the six allegeddiscriminatees inthis case as permanently laid off and Respondentstates in its brief that atthe August 20, 1971, election itchallenged the ballots of the six, as well asother laid off employees, on the ground that they "were permanently laidoff for lack of work prior to the date of theelection." 88DECISIONSOF NATIONALLABOR RELATIONS BOARDfiring."He testified that what he referred to as the "office"and "personnel" made the decisions.17 If Shelton, who wasin charge of production, needed employees he wouldverbally inform the office that he needed, for instance, twosewing machine operators in a certain section or operation;or, if there were too many operators in a section in view ofavailable work, he would report that fact. Shelton statedthat he was not "familiar" with "the decision" to terminateShawanne Cook. He stated that "personnel" made thatdecision and then defined "personnel" as "higher manage-ment other than myself." 18 Although it is not clear whatrole Shelton played or did not play in the decision toterminateDorisCook, he testified that he could notremember that she was qualified to perform any operationother than hood tunneling, which she was doing whenterminated and which operation was being eliminated asthe military contract was being phased out.19Assistant plant manager, Dockery, compounds or per-haps contributed to the conflicting evidence surroundingthe decisions to terminate certain employees in 1971.Dockery states that Shelton and himself, plus a relevantdepartment supervisor, "like for instance, Bill Chapman" 20make the decisions regarding which employees are to beterminated.Shelton testified that in August 1971, when Respondentterminated Shawanne and Doris Cook and others, that"there were some [new employees] hired, yes." He statesthat on the military contract, a raincoat and field jacketwere being manufactured. The civilian work that came inas the military work was being phased out was an allweather car coat, ski pants, and a B-9 bomber jacket,similar to a military flight jacket or military parka. Sheltonestimated that the military contract was completelyeliminated by October 1971.While various sewing operations on the military itemswere not used on the civilian work, the various military andcivilian items above mentioned, in my opinion, were not asbasically dissimilar as Respondent seeks to portray them.Perhaps if the military work had consisted of steel breastplates and chain mail garments as contracted with civiliancloth apparel the difference would be apparent. Thedifference between a military raincoat or a military flightjacket, as compared with a civilian raincoat and a civilianjacket termed a B-9 bomber, is not the difference betweenblack and white. The military specifications were in factmore exacting than the civilian and it is reasonable toconclude that experienced operators who had worked onboth civilian and military garments in the past could makethe transition to civilian work, at least better than newemployees.Dockery testified that about half the force had been laidoff between March and September 1971. He also statedthat about 35 or 40 employees were hired in August 1971and an equal number in September. He did not mentionOctober but Shelton had testified that people were hired inthatmonth.According to Dockery, November andDecember are bad months in the business and the17As far as appears, the "office" and "personnel" consisted of Mrs.Roseman; an office employee named Brenda Crittenden, and some otheroffice people.18Other than Shelton, Mrs. Roseman was the highest managementofficial in the plant.Company began hiring again in January 1972. The partiesstipulated on the record that in "September 1971 throughOctober 1972, the Company rehired many former employeesand also new employees in various positions in the plant,thathad been formerly occupied by the 8(a)(3)s [thealleged discriminatees] or into positions that the 8(a)(3)s, ifthey had not been terminated, would have normally beentransferred to in the normal course of business."Dockery testified that Doris Cook could perform morethan one job and during her employment she had beenassigned to different jobs. He said that he and Sheltonmade the determination to terminate her. He was askedwhether Doris "ever performed on the job of tunneling."Dockery replied, "she could have" but he stated that hebelieved she was setting pockets when terminated. He saidDoris never made production on any job. Doris testifiedthat her job was tunneling when she was terminated andthat she regularly made production on that job. Sheltontestified that he could not remember Doris performing anyjob other than tunneling and that she was not qualified toperform other operations. Shelton said nothing about herproduction in his testimony. As to Shawanne Cook,Shelton said she performed "just generally bad work," thatshe could not follow her guage and this affected the seamsshe sewed. Dockery did testify about Shawanne. Mrs.Roseman testified that Dockery and Shelton made thedecision to terminate Shawanne but Shelton, as we haveseen, said that the decision was made by the "office" or"personnel" and that he did not decide on a particularemployee.Respondent's conflicting testimony as to who made thedecisions to terminate Shawanne and Doris Cook and thevaried reasons offered is not convincing. Nor has Respon-dent undertaken to explain its termination of theseemployees while it was hiring new employees. It is notconvincing to assert, for instance, that Shawanne didgenerally bad work and could not perform the elementarysewing function of following a guage to sew a correct orstraight seam during her years as an operator withRespondent or that Doris could not perform other jobs,when there is abundant evidence that such was not thefact.Nor does the distinction that Respondent sought tomake between the ability of an experienced operator to sewmilitary but not civilian garments carry conviction. Dorishad worked for Respondent for 12 years on different jobs,military and civilian work, and in 1966 had returned to theplant at the request of Weis and Roseman after she hadvoluntarily quit. Shawanne had worked for Respondent in1963 and quit; she worked for another garment plant for 4years and in 1969 returned at Mrs. Roseman's request towork for Respondent until her termination in August 1971.She had worked on military and civiliangarments.The evidence in the case in the context of Respondent'sopposition to union activity and an express backgroundstatement earlier in 1971 that Shawanne and Doris, thewives of two union advocates among the employees, wouldbe fired because of their husbands' union advocacy, fully19Doris Cook, as we have seen, was an experienced operator who hadperformed different operations in the plant from 1961 to 1966 and from1966 to 1971. She had worked for at least 5 years on civilian garments.20Chapman's statements to employees have been earlier described. RIDGLEY MANUFACTURING CO.89warrants a finding of a violation of Section 8(a)(3) and (1)of the Act in the selection and termination of Shawanneand DorisCook on August 13 and 16, 1971, respectively, afew days before the Board election. I so find.Ida Lou WilliamsBeginning in 1966, Williams workedfor about 2 years for Respondent as a sewing machineoperator stitching sleeves. She quit voluntarily. Shereturned in 1969 and worked until the middle of 1970 whenshe quit. During this period she was setting sleeves. At theCompany's request, Williams returned to work in January1971 and continued until she was terminated on August 17,1971.During this last period she was a machine operatorsetting sleeves.Around August 2, 1971, Williams toldShelton that she was going to quit her job. Shelton askedher to defer her quitting because one of ' the otheremployeeswas to have a baby. Williams thereforecontinuedat her job. On about August 4, Williams and herdaughter, MaryTerry,also an employee, were at the end ofa break period. Shelton remarked to them it was time to goback to work. Williams said that she guessed that he knewthat they had been talking about the Union and sheguessed that he knew that they were for the Union. Sheltonmade no comment. Shelton does not refer to this incidentin his testimony although he testified about Williams, herwork, and the fact that he had asked her to defer herquitting and that she had agreed to stay. I credit Williamsregarding the foregoing conversation with Shelton aboutAugust 4.Mary Terry testified in corroboration ofWilliams. Some days later Shelton came to Williams in theplant and said that he could let her go now if she wished toquit.Williams replied that she had decided to continueworking. Shelton then asked her if she wanted to quit andshe repeated that she did not want to quit but wished tocontinue working. Shelton said, "Well, I already told themthat you are for the Union" and he then left.'The last-mentioned remark of Shelton is not controvert-ed or denied by Shelton or by any other witness. In thecontext of Respondent's opposition to the Union and theimpendency of the Board election, Shelton's remarkindicates that he told "them," presumably Respondent'soffice, thatWilliams was for the Union because he andRespondent considered such intelligence to be important.The context also carries the clear implication that, despitethe fact that Williams had informed Shelton that she didnot wish to quit but to continue working, it was now toolate.Shelton apparently regardedWilliams' desire tocontinue working as being, in effect, negated and renderedfutilebecause he had already reported that she wasprounion.What other meaning Shelton's remarks couldhave had, I do not perceive.On August 17, 1971, Shelton told Williams that he wouldhave to let her go and at the end of the day he gave her hercheck which had the word "terminated" thereon.About a week or 10 days after her termination, Williamscalled the plant office to ask if there was any work for her.She was told there was not. About the first of NovemberWilliams went to the plant office and was told there was nowork for her. She telephoned the office a few days laterand was again told there was no work for her.21 InFebruary 1972, the Company, by letter invited Williams toreturn to work. Williams went to the office and, uponlearning that she could return to work only as a newemployee, without seniority, holiday and vacation pay andinsurance, she declined to return.By letter of January 9, 1973, the Company again offeredemployment to Williams as a new employee. A few dayslater she returned to work and worked on sewing sleeves.She worked about a week, until January 19, and then quit.Williams testified that she quit because she did not feelthat she "was being treated right." She stated that the jobshe was given was usually performed by a double needlemachine but she had touse a plainstitch and perform twooperations and she received the same rating as otheremployees who were on the double needle. On January 19,the supervisor advised her that the work she was on wasbeing completed and on the next day she would beassigned to a felling machine which is a double needlemachine. In her testimony, Williams described the fellingmachine as a "big old machine"on which she had onceworked briefly. She decided to quit and did so.22 In myopinion,Williams quit voluntarily, in January 1973, andthe evidence is insufficient to show the contrary. Thisconclusion, however, does not dispose of the matter of heroriginal termination on August 17, 1971.Mrs.Roseman testified that employees were terminat-ed for lack of work but,she did not participate in thedecision that a particular individual, such as Williams,would be one of those terminated.Mrs. Roseman, as wehaveseen,testified that -Shelton and Dockery decidedupon the individuals to be terminated.Shelton testified that he did not recommend thatWilliams be terminated. In fact, Shelton's testimony is, ineffect, thatWilliams quit her job in August 1971. Thus, atthe hearing,Shelton was asked about Williams'termina-tion "on August 17, 1971." Shelton stated that, "two tothree weeks prior to that date," Williams told him she wasgoing to quit but he asked her to remain a little longer untila particular operation was completed. Williams, accordingto Shelton, told him she "would talk [think?] about it andthe next day she told me she would stay and . . . . acouple of days later, she didn't come in and word was sentin that she quit.""The foregoing testimony of Shelton, if scrutinized, wouldplace the quitting by Williams as 2 or 3 days after she hadfirst told Shelton of her intention to quit. And she had firsttold Shelton, according to Shelton's testimony, of herintention to quit 2 or 3 weeks prior to August 17. However,Respondent's answer admits that Williams was terminatedon August 17, 1971. Moreover, Respondent's time cards,daily production records, payroll entries, and so forthwould certainly show if Williams had worked until August17 as she testified, or whether she ceased to be on thepayroll a week or two prior to that time, as Shelton'stestimony would indicate. No such records appear in the21On these various occasions when she made inquiries about work,was surrounded by coats which, she felt, isolated her from other employeesWilliams also asked about work for her daughter,Mary Terry, whohadShe admitted,however, that the piles of coats were present before she hadbeen terminated on August19, 1971.started work in January.22 In the course of her testimony Williams stated that her work station 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord.For this and other reasons, I credit Williams'testimony, as previously described.Although testifying thatWilliams had quit in August1971, Shelton stated that her job of setting lining sleeves onmilitary garments was eliminated. He testified that therewas "no comparable operation [in civilian work] of settinglining sleeves, [but] there was a comparable operation ofsetting sleeves." In response to questions as to Williams'qualifications, Shelton denied saying that Williams was notcapable of performing any job on the new civiliancontracts. He was also asked:Q.She wasn't qualified to set sleeves on the newcontract?A. ... I didn't say she wasn't qualified.Shelton said that he had not felt that Williams would be "agood operator" because if he had felt that she would be agood operator her job in the past would have been shellsleeves instead of lining sleeves. Shelton said there wasmore margin for error in lining sleeves than in shell sleeves.But Shelton admitted that there had been no problemabout the quality of Williams' work. He also admitted thatshe made production and he does not claim that she hadever been tested on shell sleeves or setting sleeves and hadbeen found unqualified. Prior to 1969,Williams hadworked almost 2 years on civilian garments at Respon-dent's plant.Dockery testified that Williams' job ceased to exist whenthe military contract was phased out and, Dockery stated,he believed that this was the only job that Williams couldperform. According to Dockery, there was nothing wrongwith the work performed by Williams. Referring to theperiod after Williams' termination in August 1971, Docker-y states that Shelton had recommended that she berehired.23According to Dockery, Williams had a job ofsetting -sleeves and top stitching in 1973. There is noindication that her work was unsatisfactory and she quit ofher own accord.It is apparent from the foregoing that there is a welter ofconflicting contentions made by Respondent regarding thereason for Williams' termination in August 1971. Sheltonwould not say that she was not qualified to work oncivilian contracts but by rather circuitous "reasoning" saidthat she was not a good operator although neither he norDockery found her quality of work or production to beunsatisfactory. She was allegedly terminated because themilitarywork had been phased out, yet Williams hadpreviously performed civilian work for Respondent foralmost 2 years. Moreover, on Shelton's recommendation,she had been offered reemployment in February 1972 andin January 1973, when Respondent was performing nomilitary work.When she returned in 1973 she performedthe civilian work satisfactorily and thereafter quit voluntar-ily.What has been previously stated in connection with theconflicting evidence as to who in management selectedindividual employees for termination and the evidence that23 She was offered a job as a new employee in February 1972 and inJanuary 1973. As we have seen, she did return to Respondent's employ inJanuary 197324Aside from the fact that the testimony of Williams and Terry wasuncontroverted on this aspect, the profession of union sentiments byemployees may have been a reaction to at least three antiunion speeches byRespondent was hiring new employees while it wasterminating old employees is also pertinent.I find that Williams was discriminatorily selected fortermination on August 17, 1971, and that her terminationwas in violation of Section 8(a)(3) and (1) of the Act.Although she had told Shelton before her termination thatshe wished to continue working, he told her, in effect, thatitwas too late because he had already reported her pro-union sentiments to Respondent's officialdom, Respon-dent's office.Mary Terryhad worked for Respondent from June 1969toMarch 1970. She was a machine operator on sideseaming. In the latter part of her 1970 employment she wasmaking production. She quit her job voluntarily. Shereturned in December 1971 and was put on inspecting. Shewas promised an operator's job when a machine becameavailable.When no machine was available after 2 weeks,she quit. Terry was rehired in January 1971 and workeduntil August 4, 1971, when she was laid off and terminatedon August 19, 1971. Her job was sewing the side seams ofsleeves on a double needle folder.Terry was present in early August 1971 when her mother,Williams, told Shelton that they had been talking about theUnion and that they were both for the Union 24 Later thatday, evidentlyWednesday, August 4, Terry spoke toShelton about noon. She said she was short of work andasked if she could be placed on another assignment.Shelton said she could leave early that day. Terry askedwhen she would be recalled. Shelton said probably FridayorMonday. Terry then left the plant. She called Shelton ata later date and asked if he had anything for her. He said,no.On August 19 Terry received her check through themail and it was marked, final check, terminated. The layoff slip that came with the check, said, permanently laidoff, lack of work. After that Terry called the plant a fewtimes inquiring about work and her mother had also calledon behalf of herself and Terry. On all these occasions, theCompany said that there was no work for Terry orWilliams, her mother. By mail on January 30, 1972, theCompany asked Terry to return to work. She did not returnor reply since she had another job. The Company againsent her a letter to return in January 1973. Terry did notrespond because she was employed elsewhere. There is nodoubt that on 'both of the foregoing occasions, theCompany was offering Terry a job as a new employee.Mrs.Roseman testified that she did not know or recallan employee named MaryTerry.Shelton states thatTerry's job of goring sleeves with a double needle machinewas eliminated and she was terminated. Prior to that,Shelton states that Terry's job was joining side seam liningsin the lining section. On both these jobs, Terry used adouble needle machine with a closed folder attachment.Although double needle machines are used in both civilianand military work, Shelton states that there was no closedfolder attachment used in a double needle machine oncivilianwork. Shelton also asserts that Terry was, notRespondent to theemployeesduring this period. Sometimes certainpersonalities react to suchspeechesby, in effect, professing their ownconvictions to demonstrate their independence as individuals or as anexpression of solidarity with union-oriented friends, fellow workers, orrelatives. The Cooks, husbands, wives, and in-laws, are an example of thelatter type of loyalty. RIDGLEY MANUFACTURING CO.91making production when she was terminated but Respon-dent offered no production or payroll records to supportthisassertion although Terry testified that in her lastmonth or two she was making production.As to a double, needle machine, which Terry hadoperated during her employment, and a single needlemachine, Respondent used both types of machines in itscivilian work. Shelton admitted that it is easier to train anoperator for a' single needle machine than for a doubleneedle machine. He said that a double needle machine is"an intricate, difficultmachine to learn how to operate"but once it is mastered it does not involve as manyelements as a single needle machine. Assuming theforegoing, it is not apparent why Terry could not, or couldnot readily be trained to, operate a double needle machinewithout a closed folder attachment since, as Shelton states,the latter was not used on civilian work. Also, since it waseasier to learn how to operate a single needle machinethana double needle machine, it is not clear why Terry, whohad mastered and had worked on a double needlemachine, could not be inducted into a single needleoperation.25Dockery testified that he probably participated in thedecision to terminate Mary Terry. He stated his belief thatshe was terminated`because of "absence" but was not sure.Dockery admittedly had not spoken to Terry about anyabsences but he said that the girls in the office "were toldto give them a pep talk about the absenteeism." Thismatter was not mentioned by Shelton in his testimony andDockery offered no specifics about absence other than asdescribed above.In the light of Respondent's hostility toward having aunion in its plant and its knowledge that Mary Terry andher mother were prounion, I find that Terry's selection fortermination, on August 18, 1971, during a period whenRespondent was hiring new employees, was discriminatoryand in violation of Section 8(a)(3) and (1) of the Act.Betty (Alice) Cook.26This employee is the mother ofLeroy and Billy Joe Cook, and the mother-in-law of Dorisand Shawanne, all of whom have been referred to earlier inthisDecision. She performed civilian work of sewing theshell to the linings .while employed by Respondent from1963 to 1965. She quit her job in 1965. Cook returned toRespondent in 1968 doing top stitching. She became illafter a few weeks and quit after undergoing surgery. In1969 Cook again was rehired by Respondent as a topstitcher and worked until her termination on August 18,1971.On August 17, 1971, the day after Doris Cook had beenterminated and 4 days after Shawanne Cook's termination,Betty spoke to Shelton in the plant. She asked him whyDoris and Shawanne had been fired and was it "onaccount of the union." Shelton said, "no, not necessarily,we do have slack work." 27 Alice then said that she wantedhim to know that she and Mary were both for the Union.28The following day, August 18, Shelton brought herpaycheck to Betty (Alice) Cook in the plant and told hershe was laid off.Alice called the plant on August 28, 1971. She askedMrs.Roseman if there was work for herself and herdaughter-in-law, Doris Cook. The answer was negative. OnOctober 6, 1971, the unemployment service sent Cook tothe plant.At the plant she was told there was no jobavailable.29Betty Cook appeared at three unemployment compensa-tion hearings, including one on behalf of herself. TheCompany was opposing the payment of unemploymentcompensation.By letter of January 5, 1972, the Company invited BettyCook to return to work. Cook declined the offer when shewas informed that she would have to return as a newemployee. On January 8, 1973, Cook received a similarletter and offer from the Company and Cook did notrespond to it.In the approximately 5 years of her employment with thecompany Cook had received no criticism of the quality orquantity of her work and she made production. In additionto her relationship with members of her family who wereunion adherents and advocates, Alice Cook had signed aunion card and had talked to other female employeesabout the Union. On August 17, 1971, when she askedSheltonwhy Doris and Shawanne Cook had beendischarged on August 13 and 16, respectively, Alice Cookaffirmed her own prounion sentiments. She was terminatedthe next day.Mrs.Roseman testified that Shelton and Dockerymade the decision to terminate Cook and that Rosemandid not participate. Shelton testified that the top stitchingjob that Cook was performing when she was terminatedwas not eliminated and was continued on the civilian work.Shelton states that he did not recommend that Cook beterminated and he does not know why she was chosen fortermination.Dockery testified that when the militarycontract was phased out the work available, for Cook wasto do repairsand,according to Dockery, "Betty didn't liketo do repairs.Imean, none, of the girls do-like to dorepairs." It is not explained why repair work becamesignificant around August 19, 1971, or why it was moreprevalent or important, if it was, at that particular time.Presumably Cook and others had performed repair work inthe past and, according to Dockery, none of the employeesliked such work. However, there is no evidence that Cook25 In the period when Terry was terminated, Respondent was hiring newemployees According to Shelton, the competency of a new employee wasdetermined "by setting them down on a machine and observing them." Thenew employee was given an "observance job" which involved some simpleoperation like sewing a piece of canvas to a facing. Unless the newemployee demonstrated complete incompetence in sewing, it would be 4 or5 days before a decision was made as to whether or not the new employeeshould be taken from the observance job, a nonproduction task, andassigned to a production job. It is fairly clear that Respondent would nothave been obliged to undertake the foregoing steps if it elected to reassignor give additional training or opportunity to one of its experiencedoperators who was being laid off or terminated for lack of work in aparticular operation.26 The name appears in the record as both "Alice" and "Betty" Cook. Iam satisfied that the name refers to the one person who testified.27This wasan ambiguous answer andcan be compared to a doctorbeing asked whether a patient died because the surgeon made an error inthe course of the operation. The doctor answers, -no, not necessarily, thepatient was suffering from cancer."Such an answer is, of course,evasive.28Mary Jane Moore Betty's daughter, was with her' during thisconversation.29 It is not unreasonable to assume that the Company had requested theunemployment service to send applicants to the plant because theCompanywas admittedly hiring help during this period. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad ever refused to perform such work in the past or thatshe would not have accepted such work in August 1971 inpreference to termination. Further, unlike Dockery, Shel-ton testified that the top stitching, which Cook wasperforming-when terminated, was not discontinued whenthemilitary work expired but was continued in civilianwork.The selection of Alice Cook for termination, in thecircumstances described hereinabove, including Respon-dent'shiringofnew employees during this period,persuades me that her discharge on August 19, 1971, was inviolation of Section 8(a)(3) and (1) of the Act.Marcene Fussellcommenced working for the Companyin January 1968 and continued until September 23, 1971,when she was terminated. Fussell worked in the numberingdepartment and Chapman was her supervisor.30 Fussell'sjob was not a productionjob and I assume that this meansthat she did not work on a piece rate since she was beingpaid $1.82 per hour at the time of her termination. Therewould therefore be no question as to whether or not shemade production. Fussell testified that her supervisor hadnever spoken to her about the quality of her work in thepast although we shallsee areference to this aspect at thetimeofher discharge in September 1971. Fussell'suninterrupted employment for more than 3 1/2 years tendsto indicate that she was a satisfactory employee.On August 19, 1971, the day before the Board election,Chapman, in a conversation in the plant, told Fussell thathe hoped that the Union would not get in because theemployees were hard to get along with as it was (evenwithout a Union); Chapman expressed the view that theUnion would not get in; and he asked Fussell if she wasunion or not union; Fussell responded to this interrogationrather cryptically and testified that "I just said, no." Shealso testified that she had not talked to other people aboutthe Union and did not believe that anyone knew that shewas for theunion.Whatever "cover" Fussell had, however,on the union matter, was removed on the following daywhen she, together with Leroy Cook, was a union observerat the election.We have earlier seen the statements andthreats uttered by Chapman when he learned on the day ofthe election that Leroy Cook was to be one of the unionobservers. It is unlikely that any milder sentiments wereentertained regarding Fussell when her role was revealed.About a month after the election, on Monday, Septem-ber 20, 1971, Fussell was given the job of numbering a coator jacket. She told Chapman that she did not know how todo the coats so Chapman had another employee, Ramsey,to show Fussell how to do the work. Ramsey took "just afew minutes" to show Fussell how to do the coats. Fussell30Fussellmentions another supervisor,Dorothy Cantrell,who wasapparently a subordinate of Chapman's in the department.Mrs. Rosemanreferred to a supervisor in the department as Dorothy-and said that shecould not remember Dorothy's last name. Apparently the reference was toDorothy Cantrell.31Apparently the error or mistake was that the flaps had not matchedthe coat. The numbers correspond but they were not the right shade. Inshort,the different parts of a garment are numbered and if a stack of flaps isnumbered Ito 20 and the fronts are numbered I to 20, when they are sewedtogether they match or should match.32McBride,a sister of Fussell,had workedin the numbering departmentfor 3 years She had last worked in March 1969, when she quit and workedout of state.She testified that work in the numbering department had to beworked on this task from noon on the 20th, and onSeptember 21 and 22. Shortly before quitting time on the22d, Chapman brought some work back to Fussell and toldher to line them up in order and get the numbers in order.Fussell then lined up the coats and the bundle of flaps thathad been brought back to her and did this before quittingtime on the 22d.31 Although the situation is not entirelyclear, Fussell testified that none of the coats had been sewntogether and all that was necessary to do was to realign theflaps.Fussell testified that there were five girls in thenumbering department doing the same type of work, andthat employee Bridges numbered the first part of thisparticular coat. According to Fussell, Bridges had returnedto her, "got back the welts and braidings because they wereshaded [a variation in matching the colors]"and, in fact,Bridges "got back all she numbered." Fussell states thatshe, Fussell, did not get back any more work than the othergirls.Fussell states that in the past she and the other girlsdid have work returned to them occasionally.32On September 23, 1971, when Fussell came to work, hertimecard was not in the timecard rack and she thereforecould not punch in and go to work. As Fussell went towardthe office, Chapman was coming out and he said that heguessed that she had noticed her card was not in the rack.He said that Mrs. Roseman and Todd were mad aboutsome flaps that were shaded., Thereafter, Fussell receivedher separation slip and check.InNovember 1971, Fussell accompanied Ida LouWilliams and Doris Cook when they all went to the plantand unsuccessfully sought employment. Fussell also calledthe plant office around the first of December 1971 and wastold that they were not hiring anyone. In February 1972,the Company by letter advised her that there was a jobavailable for her. When she came to the plant she was toldthat the job available for her was on a sewing machine.Fussell said that she could not do the work of a sewingmachine operator.33 She therefore declined the job for thisreason and for the added reason that the Company wasoffering her employment only as a new employee. InJanuary 1973 the Company offered Fussell employment asa new employee in the numbering department. Upon herreturn home, Fussell learned that her baby was sick andhad to be taken to the doctor. She wrote the Company aletter explaining why she could not take the job and returnto work at that time. This was the last contact with theCompany.Mrs.Roseman was asked at the hearing, who had madethe decision to terminate Fussell Roseman replied, "Iimagine it was Mr. Chapman, who was her supervisor."The witness also testified that she had participated in theredone quite frequently and that she had had work returned to her when shewas in that department.She states that she knew of others in the departmentwho were also obliged to redo their work. McBride had not signed a unioncard and was not involved in the Union She had, in fact, not worked in theplant since 1969.McBride was rehired on September 23, 1971, in thenumbering department. At the time,McBride was not aware that Fussellhad been terminated on September 23 and that McBride was being hired totake Fussell's place.33 in 1964 or 1965 Fussell had operated a sewing machine in aTiptonville garment plant for 3 or 5 months. She had no prior experience asan operator and did not make production while working at Tiptonville Shequit that job. RIDGLEY MANUFACTURING CO.93decision.According to Roseman, Fussell was terminatedbecause she made "some very great errors in the number-ing department at the cost of thousands of dollars" andRoseman states "this was the second or third time she haddone this, made these same errors." Roseman was asked,"what specific error did she make which was the basis forher termination?" "A. Her work wasn't good." Asked to bemore specific, Roseman said that Fussell "messed up"work in the numbering department and "instead ofnumbering from one to twenty, she would make it fromthirty to forty" and when the articles were put together thecolors and shadings were wrong. Roseman was asked if sheknew "what part was shaded" and she said she did notknow.When asked whether Fussell had been warnedabout this series of errors, Roseman said "she certainlywas" warned by her supervisor, Dorothy, whose last nameRoseman could not remember. Roseman stated that shehad "no idea" when these warnings were given but thenstated that it was when the errors were made.34 Rosemanstated that other employees had been discharged forsimilar errors but could cite no examples. Roseman statedwe would have to go back on the individual records to seewho had made a mistake like that [Fussell]." No suchrecords were introduced at the hearing nor did the witnesssubsequently testify on this aspect.Dockery was asked:Q.Did you participate in the decision to terminateher [Fussell ]?A.That was Mrs. Roseman, I would think.A fair interpertation of the foregoing is that Dockery didnot participate in the decision to terminate Fussell.Dockery went on to testify that "the only thing" he knewabout the Fussell matter was that she had made "a coupleof mistakes . . . close together" and as a result "some ofthem [the garments J7 that had been sewn together had tobe taken apart by ripping out the stitches 35 When asked ifFussellhad been given any warnings about makingmistakes, Dockery's answer was, "Mr. Shelton would havetaken care of that." In short, Dockery knew of no warningsand Shelton did not testify regarding Fussell and as far asappears was not involved in her termination.Although Mrs. Roseman testified, contrary to Dockerywho said Roseman made the decision, that "I imagine thatitwas Mr. Chapman, who was her supervisor" who madethe decision to terminate Fusser Chapman did not testify.Eventually, Dockery admits that, when supervisor Dorothyreported that she needed an employee in the numberingdepartment, he recommended that Fussell be reemployed.So far as appears neither Roseman, Chapman, norDorothy objected to this recommendation, and the job wasoffered to Fussell. This fact is not easily reconciled withRoseman's unsupported testimony that Fussell was anemployee who had been terminated after warnings and a34 "1 have no idea. At the time the errors were made " The latter remark,inmy opimon, has the appearance of conjecture or the tailoring of thetestimony to fit the situation. Neither Chapman, nor Dorothy, nor anysupervisor, floorlady, or employee testified about Fussell's work in the 3 1 /2years she was in the numbering department nor did they testify from directknowledge about her work on September 22 or at any other time thatallegedlywas the causeof her discharge.35The basis of this intelligence is not disclosed and Dockery does notseries of major mistakes that cost the Company "thousandsof dollars."The people who the evidence shows were in the best, ifnot the only, position to testify regarding specific errors ormistakes by Fussell at any time and particularly onSeptember 22, the day before her discharge, were Chap-man, Dorothy Cantrell, and any floorlady, or employeedirectly involved in the alleged shading or misaligning ofthe flaps with the coats. None of these persons testified andFussell's testimony is uncontroverted that she was aware ofno error in numbering the flaps when Chapman, onSeptember 22, brought back to her five bundles of coatsand one bundle of flaps and told her to realign the work,which she did at the time in a relatively brief period. Thiswas the only conversation she had with Chapman on thatday. Fussell also testified that during her entire period ofemployment with the Company she received no warningsor reprimands. On the following day, when Fussell wasdischarged, Chapman said that Mrs. Roseman and Toddwere "mad about the flaps" and "that was it." Todd, theonly employee among the cutters and spreaders inChapman's-department who had not signed a union card, afact known to Chapman, was a witness for Respondent.Todd's testimony, in substance, was that he had neverheard Chapman say anything untoward or threatening tothe Cooks or about their wives, all union supporters, asearlier described. Todd, however, gave no testimony aboutthe Fussell episode although for some unexplained reasonhe was importantly involved in the matter to the extent.that Chapman told Fussell when she was discharged (andthiswas the extent of the explanation for the discharge),thatMrs. Roseman and Todd-were mad about the flaps.The fact that Fussell served as a union observer at theBoard election and thereby marked herself as a strongunion supporter in the eyes of an employer quite clearlyopposed to the unionization of this plant or its other plantsover a long period does not confer on her any immunityfrom her employer's normal disciplinary power, includingdischarge. However, the record reveals that she worked foralmost 4 years at one basic nonproduetion and hourly paidtypeof job in Respondent's numbering departmentwithout warnings or reprimands. She and all others in thedepartment had, as the evidence reveals, made mistakes inthe course of the work over the years.36 She may well havemade an error or mistake on some work a day or twobefore her discharge and she was told to realign some coatsand flaps on September 22. Precisely what the situationwas is difficult to determine since the only witness withdirect knowledge of the work in question, who testified,was Fussell and she testified that there was no mistake innumbering but she was given work to realign and had beentold about shadings that did not match on coats and flaps.Mrs.Roseman, I am convinced, was not directlyinvolved in the actual events on the factory floor and herclams to have been personnally involved in the Fussell episode and did notparticipate in the terminal decision.36 Shelton, the plant manager during the relevant period, who spent allhis time on the floor of the plant observing the work of the employees andthe work flow, testified that there probably was not an employee "in thewhole plant that he did not speak to about the quality of their work "at onetime or another." 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDbroad statements about Fussell causing damage in thethousands of dollars despite a series of warnings is notconvincing. No part of her testimony about warnings andextensive damage is supported by testimony of Chapmanand Dorothy Cantrell, the immediate supervisors. Mrs.Roseman testified that Chapman made the decision toterminate Fussell.Dockery testified that Mrs. Rosemanmade the decision. Chapman did not testify but when henotified Fussell of her discharge the only explanation hegave was that Mrs. Roseman and Todd were mad aboutthe flaps. As previously noted, the role of Todd, a rank-and-file employee, in this matter is unexplained. Dockery,the assistant plant manager, did not participate in thedischarge decision and his knowledge of the alleged causeof the discharge was, in my opinion, peripheral. Dockerysubsequently recommended an offer of reemployment toFussell in the same department and this offer was made.Neither Dockery nor Shelton participated in the dischargedecision although at another point in her testimony, Mrs.Roseman had testified that terminations and layoffs ofindividuals was generally, if not always, decided upon byShelton and Dockery.Upon consideration of the entire evidentiary picture, it ismy opinion that Fussell would not normally have beendischarged on September 23, 1971, for such error ormistake as she may have made. Such mistake or error asmay have occurred, in my opinion, was used as aconvenient means of eliminating a known union adherentin the course of Respondent's continuing effort to preventunionization of its plant. A violation of Section 8(a)(3) and(1) of the Act is found.37CONCLUSIONS OF LAWAs found in the Decision,Respondent has violatedSection 8(a)(1) of the Act by interrogation, threats, andcoercive statements to its employees.Respondent hadviolated Section 8(a)(1) of the Act by withholding a wageincrease from its employees because of the presence ofunion organizational activity.Respondent has violated Section 8(a)(3) and (1) of theAct by terminating Shawanne Cook on August 13, 1971;Doris Cook on August 16, 1971; Ida Lou Williams onAugust 17, 1971; Betty(Alice)Cook on August 18, 1971;MaryTerryon August 19, 1'971;and Marcene Fussell onSeptember 23, 1971.THE REMEDYHaving found that Respondent has violated the Act incertain respects, it will be recommended that Respondentbe ordered to cease and desist from such conduct and takeaffirmative action to remedy the effects of its illegalconduct.The employees found to have been terminated discrimi-natorily are to be offered reinstatement to their former orsubstantially equivalent jobs with their seniority and allother rights and privileges that they enjoyed at the time oftheir terminations. The aforesaid employees are to be madewhole for any loss of pay they may have incurred byreason of their terminations from the dates of theirrespective discharges as found in this Decision to the dateof the offer of reinstatement, less any intermediate earningsthey may have had, and with the computation being madeon a quarterly basis and with interest at 6 percent.Since Shawanne Cook; Doris Cook; Ida Lou Williams;Betty Cook; Mary Terry; and Marcene Fussell have beenfound to have been discriminatorily discharged, Respon-dent's subsequent offers of employment to these employeeswere inadequate since the offers were of jobs as newemployees without seniority, vacation and holiday, insur-ance, and other rights and benefits that they enjoyed andwere entitled to prior to their terminations.ORDERRidgelyManufacturing Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Withholding normal pay increases from employeesbecause of the presence and existence of union activityamong the employees.(b) Stating that employee support and selection of aunion would be futile because the Company did not intendto work under a union contract and that the Company hadengaged in protracted and fruitless contract negotiationswith the union at another plant.(c)Threatening employees with discharge because ofunion activity.,(d) Interrogating employees regarding their union senti-ments or activities.(e)Discouraging union activity by discriminatorilyterminatingShawanne Cook; Doris Cook; Ida LouWilliams; Betty (Alice) Cook;Mary Terry; or MarceneFussell.(f) In any other manner interferring with, restraining, orcoercing employees in the exercise of rights guaranteed bySection 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer to Shawanne Cook; Doris Cook; Ida LouWilliams; Betty (Alice) Cook; Mary Terry; and MarceneFussell immediate reinstatement to their former or sub-stantially equivalent jobs, without prejudice to, and withrestoration of, all their seniority and other rights andprivileges.(b) Pay to the aforenamed six employees the wages theymay have lost from the date of their terminations,respectively, as found in this Decision, to the date of theoffer of reinstatement, described in the preceding para-graph, less any intermediateearnings,and with the entirecomputation being made on a quarterlybasis,with interestat 6 percent on any wages found to be due.37After theinstant complaint issued,in winch Fussell was among thoseand declined this limited offer.A yearlater, in 1973,Fussell was offerednamed as discruninatees,Respondent,in February1972,offered Fussellemployment in the numbering department, her formerjob, but as a newemploymentas a newemployee onthe job of sewing machine operator.employeeFussell informed Respondent of her lack of ability to perform such work RIDGLEY MANUFACTURING CO.95(c) Post,at itsRidgelyManufacturingCompanyplant inTennessee,copies of the attached noticemarked "Appen-dix."38Copies ofsaid notice on formsprovided by theRegionalDirector,Region26,afterbeing signed byRespondent's representative,'shall be posted byRespon-dent immediatelyupon receipt thereof and bemaintainedby itfor 60 consecutivedays thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken toensure that such notices are not altered,defaced, orcovered by othermaterial.(d) Preserve and, upon request, make available to theBoard or its agents,for examination. and copying, allrecordsnecessary to analyzethe amountof backpay thatmay be due to ShawanneCook; Doris Cook; Ida LouWilliams; Betty(Alice) Cook; Mary Terry;and MarceneFussell,includingpayrollrecords, timecards,social securi-ty records and otherpersonnel and financial records.(e)Notifythe Regional Director,Region 26, in writing,within 20daysfrom the dateof this Order, whatsteps havebeen takento comply herewith.38 in the event that theBoard's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the noticereading "Posted byOrder of the NationalLaborRelations Board" shallread"PostedPursuantto a Judgmentof the United States Court of AppealsEnforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in whichall partiesparticipated,it has beenfound thatwe have violated the National LaborRelationsAct in certain respects.To remedythese violations of thelaw, we adviseyouthat:WE WILL NOTstate that employee support andselection of a union as their bargaining representativewill be uselessor that we havenegotiatedwith theunion at our otherplant for manymonths and had stillnot agreed to a contractwith the Union.WE WILL NOT threatenemployees with dischargebecause they have,or are,engagingin union activity orunion support.WE WILL NOTillegally question employees as towhether they favor or do not favorhaving a union.WE WILL NOTdischarge employees because of theunion activityor union sentiments.WE WILL offerto ShawanneCook; Doris Cook; IdaLou Williams;Betty(Alice) Cook;Mary Terry; andMarcene Fussell immediate and full reinstatement totheir former or substantially equivalentjobs, withoutprejudice to,and with restoration of, all theirseniorityand other rights and privileges.WE WILL pay to thesaid employees:ShawanneCook,dischargedAugust 13,1971;DorisCook,discharged,August16,1971; Ida Lou Williams,dischargedAugust 17, 1971; Betty (Alice) Cook,dischargedAugust18, 1971;Mary Terry, dischargedAugust 19, 1971;Marcene Fussell,dischargedSeptem-ber 23,1971 any wagesthey may have lost from thedates of their respective dischargesto the date of ourofferof reinstatement,less any intermediate earningstheymay havehad and with interest at 6 percent onany wagesthat we may owe them.All our employeesare freeto join or support theAmalgamated Clothing Workers ofAmerica, AFL-CIO,or anyother union,or to refrain fromsuch activity.DatedByRIDGELY MANUFACTURINGCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,CliffordDavis FederalBuilding Room 746, 167 North Main Street,Memphis,Tennessee 38103,Telephone 901 534-3161.